Exhibit 10.3

EXECUTION VERSION

FRE 408

COMSCORE, INC.

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is made and entered into as of
December 20, 2011 by and among comScore, Inc., a Delaware corporation (the
“Company”) , and The Nielsen Company (US), LLC, a Delaware limited liability
company (the “Investor”). Capitalized terms contained and not otherwise defined
herein shall have the meaning ascribed to such terms in the Purchase Agreement
(defined below).

RECITALS

A. The Company and the Investor are concurrently entering into that certain
Stock Purchase Agreement by and between the Company and the Investor of even
date herewith (the “Purchase Agreement”);

B. In consideration of the execution of the Purchase Agreement by the Company
and the Investor (in their capacity as such) have agreed for the Shares to be
voted in the manner set forth below.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

1. Proxy. Investor hereby irrevocably appoints the Chief Executive Officer and
the Chief Financial Officer of the Company, or one of them, for the term of this
Agreement, proxies and attorneys-in-fact, each with full power of substitution
to vote all Shares held of record or “beneficially owned” (as such term is used
in Rule 13d-3 of the Exchange Act) by Investor in accordance with the provisions
of this Agreement. The proxy granted hereby is coupled with interest.

2. Voting. Until this Agreement is terminated pursuant to Section 3 hereof, all
Shares beneficially owned, either directly or indirectly, by the Investor shall
be voted in a neutral manner on all matters submitted to the stockholders of the
Company for a vote, whether required by the Company’s charter or bylaws,
pursuant to Delaware General Corporate Law or otherwise. For purposes of this
Agreement, “neutral manner” means in the same proportion to all other
outstanding voting securities of the Company (excluding any and all voting
securities beneficially owned, directly or indirectly, by Investor or by
management of the Company) that are actually voted on a proposal submitted to
the Company’s stockholders for approval. By way of example only, if 100,000
voting securities that are not beneficially owned by Investor or management are
cast with 60,000 of such shares voting “For” a proposal, 30,000 of such shares
voting “Against” a proposal, and 10,000 of such shares abstaining, Investor
shall vote sixty percent (60%) of the Shares “For” the



--------------------------------------------------------------------------------

proposal, thirty percent (30%) “Against” the proposal and abstain with respect
to ten percent (10%) of the Shares. The term “vote” shall include any exercise
of voting rights whether at an annual or special meeting of stockholders or by
written consent or in any other manner permitted by applicable law.

3. Termination. This Agreement shall terminate upon the earlier of (i) the time
at which Investor ceases to beneficially own any Shares, (ii) a Change of
Control or (iii) the mutual agreement of the Company and Investor.

4. Additional Shares. In the event that subsequent to the date of this Agreement
any shares or other securities (other than pursuant to a Change of Control
Transaction) are issued by the Company to the Investor on, or in exchange for,
any of the Shares by reason of any stock dividend, stock split, consolidation of
shares, reclassification or consolidation involving the Company, such shares or
securities shall be deemed to be Shares for purposes of this Agreement.

5. Legending of Shares. If so requested by the Company, Investor hereby agrees
that the Shares shall bear a legend stating that they are subject to this
Agreement. The Company agrees promptly to reissue certificates representing any
of the Shares, without such a legend, upon any transfer of Shares in compliance
with the Purchase Agreement other than transfers to persons or entities referred
to in clauses (i) or (ii) of Section 6(b) of this Agreement.

6. Miscellaneous.

(a) Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be effective upon receipt
and shall be in writing and may be delivered in person, by telecopy, electronic
mail, express delivery service or U.S. mail, in which event it may be mailed by
first-class, certified or registered, postage prepaid, addressed, to the party
to be notified, at the respective addresses set forth herein, or at such other
address which may hereinafter be designated in writing: (i) if to the Investor,
at 40 Danbury Road Wilton, CT 06897, Attention: James W. Cuminale, Chief Legal
Officer, Fax No.: 203-568-2876, with a copy to Robinson & Cole LLP, 1055
Washington Boulevard, Stamford, CT 06901-2249, Attention: Eric J. Dale, Fax No.:
203-462-7599, or (ii) if to the Company, at comScore, Inc., Attn: Chief
Financial Officer, with a copy to Robert G. Day, Esq., Wilson Sonsini Goodrich &
Rosati, 650 Page Mill Road, Palo Alto, California 94304. With respect to any
notice given by the Company under any provision of the Delaware General
Corporation Law or the Company’s charter or bylaws, Investor agrees that such
notice may be given by facsimile or by electronic mail.

(b) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto. The Company shall not permit the transfer
(i) to any Affiliate (as defined in Rule 405 under the Securities Act of 1933,
as amended) of the Investor or (ii) to a person or entity with whom the Investor
is part of a group for purposes of Section 13(d)(3) of the Exchange Act of any
Shares on the Company’s books or issue a new certificate representing any Shares
unless and until the person or entity referred to in clauses (i) or (ii) of this
subsection shall have executed a written agreement pursuant to which such person
or entity becomes a party to this Agreement and agrees to be bound by all the
provisions hereof as if such person or entity was a party hereto. Subject to the

 

-2-



--------------------------------------------------------------------------------

immediately preceding sentence, and notwithstanding any other provision of this
Voting Agreement to the contrary, any person that acquires Shares from the
Purchaser in a transaction that is in compliance with the terms of the Purchase
Agreement shall acquire such Shares free and clear of any and all provisions of
this Agreement and shall not be bound by any provision of this Agreement.

(c) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
giving effect to the principles of conflicts of laws. Any legal action or other
legal proceeding relating to this Agreement or the enforcement of any provision
of this Agreement may be brought or otherwise commenced in any state or federal
court located in the State of Delaware.

(d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections shall,
unless otherwise provided, refer to sections hereof.

(e) Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments (including proxies) and
documents and do all such other acts and things as may be necessary to more
fully effectuate this Agreement.

(f) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof. No party hereto shall be liable or bound to any other party in any
manner with regard to the subject matter hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein.

(g) SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD
OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE BREACHED. IT
IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED BY LAW OR
EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT EXPRESSLY WAIVES ANY
DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.

(h) Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the Company and the
Investor.

(i) No Waiver. The failure or delay by a party to enforce any provision of this
Agreement will not in any way be construed as a waiver of any such provision or
prevent that party from thereafter enforcing any other provision of this
Agreement. The rights granted both parties hereunder are cumulative and will not
constitute a waiver of either party’s right to assert any other legal remedy
available to it.

 

-3-



--------------------------------------------------------------------------------

(j) Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

(k) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile or other electronically
transmitted copies of signed signature pages will be deemed binding originals.

(signature page follows)

 

-4-



--------------------------------------------------------------------------------

The parties have executed this Voting Agreement as of the date first above
written.

 

COMSCORE INC., a Delaware corporation

/s/ Kenneth Tarpey

Signature of Authorized Signatory

Kenneth Tarpey, Chief Financial Officer

Name and Title of Authorized Signatory

(Signature page to Voting Agreement)



--------------------------------------------------------------------------------

THE NIELSEN COMPANY (US), LLC, a Delaware limited liability company

/s/ James W. Cuminale

Name: James W. Cuminale

Title: Chief Legal Officer

 

(Signature page to Voting Agreement)